t c memo united_states tax_court estate of marvin m schwan deceased lawrence a burgdorf' special administrator petitioner v commissioner of internal revenue respondent the marvin m schwan foundation k a the king’s foundation transferee of a transferee of ther estate of marvin m schwan deceased alfred paul g schwan and lawrence a burgdorf trustees petitioner v commissioner of internal revenue respondent docket nos filed date at the time of his death d owned two-thirds of the voting and nonvoting shares in sse a closely_held_corporation d’s estate plan provided for the distribution of such shares to a charitable foundation and for the subsequent redemption by sse of certain of the securities as defined in a redemption agreement the dispute between the parties in these cases centers on the valuation of d’s sse stock for purposes of computing the gross_estate and the allowable charitable deduction under federal tax laws on petitioners’ motion for summary_judgment and respondent’s cross-- motion for partial summary_judgment held because of potential impediments under state law relating to stockholder rights an alleged power on -- - the part of the foundation to recapitalize sse after d’s death and convert all nonvoting shares to voting shares is an insufficient basis on which to conclude as a matter of law that the value of the stock must necessarily be identical for gross_estate and charitable deduction purposes d’s voting and nonvoting shares in sse must be valued for gross_estate purposes as a unitary two- thirds interest unrestricted by the terms of the redemption agreement the requirement under d’s estate plan that the sse shares be distributed to the foundation and that certain shares be redeemed by sse did not affect the value of the shares in the gross_estate the redemption agreement is ambiguous as to whether it required redemption of only the voting shares as opposed to both the voting and nonvoting_stock the charitable deduction available to d’s estate must be reduced by the burden of taxes and administrative expenses and a bonus received by the estate after d’s death cannot be taken into account in calculating such tax and expense burden larry r henneman and ann b burns for petitioner in docket no joseph m hassett george h mernick iii and albert w turnbull for petitioner in docket no lawrence c letkewicz marjory a gilbert and william g bissell for respondent - - memorandum opinion nims judge respondent determined a federal estate_tax deficiency for the estate of decedent marvin m schwan the estate in the primary amount of dollar_figure and in an alternative amount of dollar_figure in computing the primary deficiency respondent determined that no deduction was allowable for a charitable_bequest to the marvin m schwan foundation the foundation because due to an unresolved controversy the amount to be received by the foundation had not been established to exceed the estate_taxes payable from such bequest the parties now agree that the referenced controversy has been settled and respondent has conceded this primary position hence only respondent’s alternative position which was based on the terms of decedent’s estate plan without regard to the pending controversy presently remains at issue by a separate notice_of_deficiency respondent further determined that the foundation was similarly liable for the foregoing deficiencies as a result of its transferee status procedural posture these consolidated cases are before the court on petitioners’ motion for summary_judgment and respondent’s cross-- motion for partial summary_judgment unless otherwise indicated all section references are to sections of the internal_revenue_code in effect as of the date of decedent’s death and all rule q4e- references are to the tax_court rules_of_practice and procedure also for convenience and because this matter involves multiple individuals sharing the same last name we adopt the convention of using first names for subsequent references to previously identified persons rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion may be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 88_tc_1577 facts are viewed in the light most favorable to the nonmoving party see id with respect to the case at bar we set forth below factual information that based upon examination of the pleadings moving papers responses and attachments would appear not to be in dispute factual background petitioners decedent died testate on date in poway california he was at that time a domiciliary of sioux falls south dakota and his will was subsequently admitted to probate in the circuit_court of minnehaha county south dakota lawrence a burgdorf a friend of decedent was appointed by the circuit_court as special administrator for purposes of the estate’s tax controversy with the internal_revenue_service the petitions filed in these cases provide a mailing address for lawrence in st louis missouri the foundation is a sec_501 charitable entity established under the laws of south dakota lawrence and alfred paul g schwan decedent’s brother serve as the foundation’s trustees alfred used a mailing address in salina kansas at the time the petitions in these cases were filed events prior to date until his death on date decedent was the president and majority shareholder of schwan’s sales enterprises inc sse sse is primarily engaged in the production and distribution of frozen food products throughout the united_states and canada sse has at all relevant times been a closely_held_corporation organized under the laws of the minnesota capitalization of sse has also at all pertinent times been divided between voting common shares and nonvoting common shares on date decedent created five irrevocable trusts and funded each with a portion of his sse stock one trust was established for the benefit of each of his four children lorrie l schwan now schwan-okerlund mark d schwan david j schwan and paul m schwan collectively the children’s trusts and individually eg the lorrie irrevocable_trust a fifth trust was established for decedent’s grandchildren the grandchildren’s trust subsequently on date decedent executed a will and established a revocable_trust which dealt among other things with the eventual disposition of his remaining interest in sse thereafter on date decedent executed a series of documents serving to amend and expand his estate plan as relevant to the instant proceedings these instruments included a new will superseding all prior wills a revocable_trust altering and restating the trust established in the trust a charter creating the foundation and a_trust for the benefit of his great-great grandchildren the 3g trust decedent funded the 3g trust with a portion of his sse stock and the remainder of his shares were apparently held through the trust additionally on date decedent the trust the foundation and sse entered an agreement providing for the future redemption of certain sse shares the redemption agreement - j- in general pursuant to these instruments and as pertinent to the pending motions decedent’s estate plan was structured in the following manner decedent’s will devised all stock in sse owned by him at the time of his death to the trustees of the trust we note however that while the parties do not discuss any specific date of transfer the record seems to indicate that decedent’s complete sse holdings were in fact placed in the trust prior to his death the trust agreement in turn directed that all sse stock be distributed by the trustees outright to the foundation the redemption agreement then specified that on the 10th business_day after the due_date for decedent’s federal estate_tax_return ssk was to redeem the securities as defined therein from the foundation fora purchase_price equal to the value of the securities as determined for federal estate_tax purposes the securities subject_to the redemption agreement were defined to include common or other voting capital stock of the company voting capital stock of any affiliate of the company and voting capital stock that is the product of any reorganization of the company in this connection the foundation charter also provided that the foundation trustees may vote stock or shares of any corporation or trust directly or by proxy in such manner as they deem advisable if the foundation is a party to a redemption agreement with schwan’s sales enterprises inc the trustees shall perform said agreement and shall not exercise their voting power hereunder so as to rescind it --- - however neither the trust nor the redemption agreement restricted decedent’s right to otherwise dispose_of his interest in sse the trust by its terms reserved to decedent as settlor the right to amend or revoke the trust agreement during his lifetime the redemption agreement likewise stated this agreement shall not limit schwan’s freedom during his lifetime to sell give away create a security_interest in or otherwise transfer the securities without restriction or upon his death to transfer the securities and any additional securities received by him without restriction by bequest or gift outright or in trust subsequently in december of the articles of incorporation of ssh were amended to increase the number of shares authorized and a stock_dividend of nonvoting shares for each nonvoting share issued and outstanding was declared the redemption agreement was amended on date to reflect the appropriate numbers for the recapitalized structure and decedent’s holdings therein events after date following decedent’s death on date it appears from the record that ownership of sse was distributed as set forth below shareholder voting shares nonvoting shares trust big_number big_number 3g trust big_number grandchildren’s trust big_number lorrie big_number lorrie irrevocable_trust big_number mark big_number mark irrevocable_trust big_number david big_number david irrevocable_trust big_number paul irrevocable_trust big_number trusts created by the schwan children _ big_number total big_number big_number the relevant directors and officers of ssh as of that date were alfred adrian j anderson and donald m miller the record additionally reflects that as of decedent’s date of death alfred and lawrence were the trustees of the trust the 3g trust and the foundation the trustees for the children’s trusts and the grandchildren’s trust appear to have been alfred lawrence and elton huebner the named executors of the estate were lawrence mark and paul in december of the big_number voting and big_number nonvoting shares of sse held by the trust were transferred to the foundation thereafter on date a document entitled amendment to agreement the amendment was executed by alfred and lawrence in their capacities as trustees of the foundation by alfred and lawrence in their capacities as trustees of the trust by lawrence in his capacity as executor of the estate and by donald on behalf of sse the amendment recited -- - questions and controversies have arisen between counsel for the foundation and counsel for the company regarding the interpretation of the redemption agreement one interpretation would require the company to purchase and the foundation to sell all of the shares another interpretation would require the company to purchase and the foundation to sell only the voting shares the foundation and the company understand that it is uncertain how a court would resolve the varying interpretations of the redemption agreement the instrument then provided that the foundation would sell and sse would purchase all of the shares both voting and nonvoting at an initial purchase_price of dollar_figure also on date decedent’s federal estate_tax_return was signed by lawrence mark and paul the return was received by respondent on date therein decedent’s sse stock was valued at dollar_figure in his gross_estate and a charitable deduction was taken in that same amount for the bequest of the shares to the foundation similarly the above-referenced redemption transaction was completed on date with the foundation receiving cash and a note totaling dollar_figure after the foregoing events in may of lorrie mark david and paul individually and as parents of decedent’s grandchildren filed suit in the u s district_court for the district of minnesota against sse the foundation alfred and lawrence in their amended complaint the plaintiffs brought numerous direct and derivative claims based principally on the contention that under the redemption agreement schwan’s was to redeem only the outstanding voting_stock owned by the foundation upon marvin’s death and not the non-voting stock the plaintiffs alleged injury to their position as minority shareholders and trust beneficiaries on grounds including violation of statutory corporate law fraud breach of fiduciary duty and conspiracy this litigation eventually settled in november of pursuant to the settlement reached the redemption transaction remained in place and sse agreed to redeem as well the stock held by the plaintiffs for a price of nearly dollar_figure million in the notice_of_deficiency sent by respondent to the estate in august of respondent determined that the value of the sse stock in decedent’s gross_estate was dollar_figure an increase of dollar_figure over the reported value as relevant to the instant motions respondent further determined that the fair_market_value of the sse shares passing to the foundation for purposes of the charitable deduction was dollar_figure a decrease of dollar_figure from the reported value discussion i petitioners’ motion for summary_judgment a power to recapitalize petitioners move for summary_judgment on the primary grounds that the foundation’s power to convert the non-voting stock to voting_stock gave it the same rights as were included in the gross_estate and thus the commissioner erred in assuming that the stock had a lower value for purposes of the charitable deduction than for purposes of the gross_estate as explained in greater detail below it is respondent’s position that decedent’s holdings in sse must be valued for purposes of the gross_estate as a unitary unrestricted two-thirds interest in the company at the same time because respondent construes the redemption agreement as providing for redemption of only voting_stock respondent views the interest bequeathed to the foundation as consisting of the nonvoting shares and a right to payment for the voting shares following a transitory holding_period respondent concludes that this bifurcated interest as restricted by the redemption agreement had a lesser fair_market_value than the unitary unrestricted holding petitioners on the other hand allege that even if the redemption agreement is interpreted to cover only the voting_stock such is irrelevant and does not diminish the value of the charitable gift petitioners reason that because the foundation received from decedent sufficient voting shares to control sse the foundation could exercise such control to recapitalize the corporation and thereby remove any distinction between the classes of stock since the redemption agreement reguired sse to redeem voting_stock that is a product of any reorganization at its value as determined for federal estate_tax purposes petitioners maintain that as a matter of law the foundation received rights having the same value as those included in the gross_estate in this connection we note that while petitioners summarize their position in terms of the foundation possessing the same rights as were included in the gross_estate their principal argument rests more particularly on the foundation’s receiving potentially nonidentical rights having the same value as those in the gross_estate petitioners also raise the alternative point that even if a postrecapitalization redemption of shares not originally designated voting could be prevented or enjoined the foundation’s power to recapitalize would in that event have enabled it to continue indefinitely in possession of a two-thirds interest in both the equity and the voting power of sse mirroring the interest held by decedent the parties are seemingly in agreement and we concur that minnesota corporate law governs activities related to sse we conclude however that we cannot at this juncture appropriately grant petitioners’ motion for summary_judgment on the basis of such law while minnesota statutes may provide a mechanism for recapitalization of a corporation by majority shareholder vote they also contain certain protections for minority shareholders see minn stat ann sec_302a 302a west supp in fact minnesota courts are authorized to grant any equitable relief deemed just when those in control of a corporation have acted in a manner unfairly prejudicial toward one or more shareholders minn stat ann sec_302a b unfairly prejudicial conduct has also been further defined as conduct that frustrates the reasonable expectations of shareholders in their capacity as shareholders or directors of a corporation that is not publicly held or as officers or employees of a closely_held_corporation berreman v w publg co n w 2d minn ct app accordingly it would appear that the rights of the foundation under minnesota law are intertwined with and could be limited by the reasonable expectations of the minority shareholders such expectations in turn would depend upon all of the circumstances relating to the preparation and carrying out of decedent’s estate plan including the reasonableness of potential interpretations of the redemption agreement as the record is largely devoid of evidence pertaining to relevant surrounding circumstances we cannot now rule as a matter of law that the foundation did or did not have a right to recapitalize sse b equal diminishment of value petitioners further argue that in the event we disagree with their primary position we should nevertheless grant summary -- - judgment on the alternative ground that if the redemption agreement diminished the value of the stock it equally diminished the value of the gross_estate petitioners maintain that the redemption agreement took effect no later than the moment of decedent’s death and thus imposed any value-lessening constraints on the stock as it existed in the gross_estate prior to any distribution to beneficiaries this argument is essentially the converse of the first point on which respondent moves for partial summary_judgment because we grant respondent’s motion on such point for the reasons discussed immediately below we hold that petitioners are not entitled to summary_judgment on their postulated alternative basis we therefore will deny petitioners’ motion in its entirety il respondent’s cross-motion for partial summary_judgment a unitary unrestricted gross_estate valuation respondent asks this court to find as a matter of law that for gross_estate purposes decedent’s voting and non-voting stock interest in the schwan corporation which was held ina revocable_trust trust at the time of his death should be valued as a unitary holding unrestricted by the terms of the trust the terms of the redemption agreement he executed prior to his death pre-death redemption agreement or the terms of the schwan corporation by-laws as indicated above petitioners advance the contrary view that the redemption -- - agreement is to be taken into account in valuing the gross_estate accordingly we must consider the nature of the interest to be included in decedent’s gross_estate as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 such taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 then specifies that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated in this connection sec_2033 broadly states that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death regulations further explain the valuation concept as follows the value of every item of property includible ina decedent’s gross_estate under sec_2031 through is its fair_market_value at the time of the decedent’s death the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs - the timing issue involved in placing a value on the gross_estate was addressed by the court_of_appeals for the fifth circuit in the following oft-quoted pronouncement brief as is the instant of death the court must pinpoint its valuation at this instant---the moment of truth when the ownership of the decedent ends and the ownership of the successors begins it is a fallacy therefore to argue value before--or--after death on the notion that valuation must be determined by the value either of the interest that ceases or of the interest that begins instead the valuation is determined by the interest that passes and the value of the interest before or after death is pertinent only as it serves to indicate the value at death in the usual case death brings no change in the value of property it is only in the few cases where death alters value as well as ownership that it is necessary to determine whether the value at the time of death reflects the change caused by death for example loss of services of a valuable partner to a small_business 303_f2d_170 5th cir thus it is now generally held including in this court that the estate_tax is laid on the interest that passes or is transferred at death 88_tc_1577 furthermore while in the typical scenario this interest will be identical to that held by the decedent it must be recognized that situations can exist where death itself will change the value of a property interest likewise case law also establishes that valuation should take into account transformations brought about by those aspects of the estate plan which go into effect logically prior to the distribution_of_property in the gross_estate to the -- - beneficiaries ahmanson found v united_states f 2d 9th cir such predistribution transformations are of a different genre and must be distinguished from changes in value resulting from the fact that under the decedent’s estate plan the assets in the gross_estate ultimately come to rest in the hands of different beneficiaries id moreover as a general premise and absent a predistribution transformation of the type described above the fair_market_value of the non-voting stock in the hands of an estate with sufficient shares of voting_stock to ensure the estate’s control of a corporation cannot be less than the value of the estate’s voting_stock 706_f2d_1424 n 7th cir hence in such circumstances stockholdings are typically viewed as an aggregate interest in the corporate concern in the present matter however petitioners characterize the redemption agreement as working a transformation which altered decedent’s interest prior to its distribution consequently they aver that the interest which passed at death was decedent’s interest in sse as impacted by and subject_to the terms of the redemption agreement respondent on the other hand asserts that decedent’s two-thirds interest in ssh was in no manner transformed before its distribution from the gross_estate rather according to respondent the value-lessening restrictions of the redemption agreement took effect only upon and because of the distribution to the foundation on the facts before us we agree with respondent since the redemption agreement placed no restrictions on decedent’s freedom to use or dispose_of his interest in sse the instrument clearly had no impact on the stock’s value prior to his death more importantly and notwithstanding the existence of the redemption agreement neither did decedent’s death cause his big_number shares in sse to represent anything less than two- thirds of the equity and two-thirds of the vote in sse if prior to the distribution to the foundation a hypothetical buyer could have purchased all of the stock from the estate such buyer would have succeeded to decedent’s full interest unrestricted by the terms of the redemption agreement this follows from the fact that the foundation is the only person or entity upon whom the redemption agreement would operate to require the surrender of shares hence any changes in value accruing as a result of the redemption agreement would be a function of the stock’s coming to rest in the hands of a particular beneficiary such changes do not involve a predistribution transformation required to be considered for purposes of the gross_estate see ahmanson found v united_states supra pincite furthermore if and when the redemption agreement became operative upon distribution of the stock to the foundation the - - postulated reduction in value caused thereby would as respondent correctly observes stem from the balkanization of decedent’s interest in sse among multiple beneficiaries if the redemption agreement were to be interpreted to regquire redemption of only the voting shares the redemption agreement would essentially grant to the foundation only decedent’s equity_interest plus a term_interest in voting control while simultaneously passing the remainder_interest in voting control_over sse to other beneficiaries yet decedent’s interest would nonetheless pass in its entirety decedent would have controlled sse at his death and would have through his estate plan passed that control first to the foundation and then to his descendants such is a situation where value is divided not destroyed we therefore conclude that the existence of the redemption agreement had no effect on the value of decedent’s interest in sse for gross_estate purposes we are equally satisfied that neither the trust nor the corporate bylaws constitute a relevant restriction to be taken into account in valuing the gross_estate as regards the trust case law indicates that restrictions contained ina revocable_trust becoming irrevocable at death and essentially functioning as an instrument of transfer are to be ignored in making estate_tax valuations see 839_f2d_1249 7th cir affg an --- - unpublished order of this court with respect to the bylaws the pertinent provisions merely afforded sse an option to acquire its stock at fair_market_value in the event that a shareholder elected during life or at death to transfer the shares to a party other than a family_member or a charity since such terms do not limit transferability or prevent receipt of fair_market_value they would not result ina lesser value for gross_estate purposes accordingly we grant respondent’s motion for partial summary_judgment on this point and hold that decedent’s shareholdings in sse are to be valued in his gross_estate as a unitary unrestricted two-thirds interest in the company b redemption of only voting_stock respondent secondly requests this court to find as a matter of law that the pre-death redemption agreement executed by marvin m schwan the foundation marvin m schwan’s revocable_trust and the schwan corporation required the foundation to deliver and the schwan corporation to redeem only voting_stock not both voting and non-voting stock respondent contends that the language of the document as a whole augmented by the legends stamped on various stock certificates clearly provides that only the voting shares were to be redeemed petitioners in opposition assert that the express terms of the redemption agreement plainly require redemption of both classes -- - the redemption agreement states that it is to be governed by and interpreted in accordance with the laws of the state of minnesota under minnesota law the cardinal purpose of construing a contract is to give effect to the intention of the parties as expressed in the language they used in drafting the whole contract art goebel inc v n suburban agencies inc n w 2d minn furthermore when parties reduce their agreement to writing parol evidence is ordinarily inadmissible to vary contradict or alter the written_agreement but parol evidence is admissible when the written_agreement is incomplete or ambiguous to explain the meaning of its terms flynn v sawyer n w 2d minn the minnesota supreme court has also instructed that a contract is ambiguous if based upon its language alone it is reasonably susceptible of more than one interpretation art goebel inc v n suburban agencies inc supra pincite see also metro office parks co v control data corp n w 2d minn a determination of ambiguity is a guestion of law and depends not upon words or phrases read in isolation but rather upon the meaning assigned to the words or phrases in accordance with the apparent purpose of the contract as a whole art goebel inc v n suburban agencies inc supra - - suffice it to say that on the record before us we find the redemption agreement to be ambiguous we note that both sides raise colorable textual arguments that even the amendment to the redemption agreement characterizes the original instrument as susceptible to differing interpretations and that this issue formed the basis for protracted and contested litigation extending over a period of several years before eventually settling such circumstances belie the parties’ representations that the document is clear on its face accordingly we conclude that the issue of decedent’s intent in drafting the redemption agreement remains a question of material fact as to which extrinsic evidence will aid in reaching an appropriate result at present the record is lacking in information which could shed light on decedent’s intentions and we therefore leave this matter for development at trial we will deny respondent’s motion for partial summary_judgment on this second point c treatment of taxes and administrative expenses the third point upon which respondent asks for judgment as a matter of law is as follows under the operative documents and state law properly applied the burden of taxes and administrative expenses shall be borne by the foundation more specifically it is respondent’s position that any charitable deduction allowable to the estate for the bequest to -- - the foundation must be reduced by taxes and administrative expenses and a postmortem bonus remitted by sse to the estate cannot be considered to have paid those expenses so as to leave the charitable deduction unreduced petitioners do not contest that the charitable deduction may be reduced if payments for administrative expenses and taxes exceed the amount of the trust residue meaning in this context residual trust assets other than the sse stock rather petitioners maintain that the bonus received by the estate should be included in computing the residue available for paying these obligations in that event petitioners calculate that sufficient funds would exist to cover all taxes and expenses without need to resort to the charitable gift we however conclude that petitioners’ view is contrary to the express terms of the will and trust agreement executed by decedent as a general_rule sec_2055 permits a deduction for the value of bequests to charitable entities but limits the amount of such deduction to the value of the transferred property required to be included in the gross_estate sec_2055 d here the parties agree that the postmortem bonus was not includible in the gross_estate the sum was instead includible in the income of the estate for fiduciary income_tax purposes as a result receipt of the bonus did not increase the total amount otherwise potentially deductible under sec_2055 the relevant question - - therefore is whether the bonus may be applied to payment of taxes and expenses in lieu of gross_estate assets which would support a deduction if transferred to charity the property from which a decedent’s debts and taxes are payable and the order of payment of those items are governed by applicable state law see 317_us_95 the pertinent law in this case regarding the administration of the estate is that of south dakota under south dakota law as in effect in where a decedent’s will construed together with other testamentary instruments directs the source from which obligations are to be paid such directions are given effect see s d codified laws secs the statutory codification then provides additional default rules to ensure a complete and orderly disposition of the decedent’s property accordingly we must first consider the portions of decedent’s will and the trust agreement which speak to this issue decedent’s will states the following regarding taxes and expenses payment of debts expenses and death taxes i direct my executors to pay out of my residuary_estate my legally enforceable debts and the expenses of my last illness funeral and burial i direct that all inheritance estate succession and transfer_taxes which may be imposed by any domestic or foreign law by reason of my death or because of the transfer - - disposition or distribution of any property deemed a part of my taxable_estate at my death shall be paid out of the principal of the trust estate held pursuant to the provisions of article of the trust agreement as amended from time to time dated date the foregoing is then augmented by the provisions of the trust agreement set forth below disposition of trust estate upon the settlor’s death upon the death of the settlor whatever then constitutes the trust estate both principal and all undistributed_income shall be held and distributed pursuant to the provisions of article sec_3 and of this agreement article payment of death taxes the trustees shall pay all of the inheritance estate succession and transfer_taxes which may be imposed by law by reason of the settlor’s death or because of the transfer disposition or distribution of any property deemed a part of the settlor’s taxable_estate at his death payment of legacies debts and expenses the trustees shall pay out of the trust estate any legacies made in the settlor’s will for which the settlor’s probate_estate is not sufficient and may so pay out of the trust estate or reimburse the representative of the settlor’s estate for such of the settlor’s debts and such of the expenses of his last illness funeral and burial as the trustees in the exercise of their discretion may deem necessary or advisable taking into consideration any other assets available for such purposes and the liquidity of other assets -- p7 - source of payments all payments made pursuant to the provisions of paragraph or shall be made from the assets of the trust estate remaining after complying with the provisions of article sec_4 and of this trust agreement and from assets of the trust estate otherwise_disposed_of under the provisions of paragraph of article of this trust agreement if stock of schwan’s sales enterprises inc must be used for any payment non- voting_stock shall be used before voting_stock given these directives the principal difficulty with petitioners’ argument is that it conflicts with the explicit language of paragraph above that paragraph states that upon the death of the settlor whatever then constitutes the trust estate emphasis added shall be subject_to distribution in accordance with the enumerated provisions one such provision is article which governs payment of taxes and expenses hence assets received after decedent’s date of death are not covered by article and consequently are not among those which decedent specified are to be used to pay tax and expense obligations although petitioners reference an ability on the part of the fiduciaries to allocate the bonus to principal under the revised uniform principal and income act no amount of such allocating can retroactively render the bonus then-existing principal the controlling testamentary instruments simply do - - not allow for taxes and expenses to be charged to postmortem income we therefore will grant respondent’s motion for partial summary_judgment on this point to reflect the foregoing appropriate orders will be issued denying petitioners’ motion for summary_judgment and granting in part and denying in part respondent’s cross-motion for partial summary judgement
